Per Curiam.
Defendant in this action was charged, with the crime- of sodomy, and from his conviction thereof has appealed.
The first point urged is that the evidence was insufficient to take the case to a jury, the claim being that there was no corroboration of the prosecuting witness. Under our statute, corroboration is not necessary in such a case, but even if it were, there were facts and circumstances which tended to corroborate the story.
It is next urged that the information and also the instructions to the jury were incorrect because they ignored the element of intent. Both the information and the instructions, while they did not use the word “intentionally,” did use the word “wilfully,” which words, so far as they are here concerned, are synony*157mous. In re Van Orden, 32 Misc. Rep. 215, 65 N. Y. Supp. 720; People v. Pool, 27 Cal. 572.
Finding no error in the record, the judgment is affirmed.